      Case 2:16-cr-00100-GMN-DJA Document 387 Filed 09/12/19 Page 1 of 2




John A. Kawai, NSBA No. 14893
CARPENTER, ZUCKERMAN & ROWLEY, LLP
400 South 4th Street, Suite 500
Las Vegas, NV. 89101
Tel.: (805)272-4001
Fax: (805)719-6858
Email: Team3@czrlaw.com
Attorneys for Victims/Plaintiffs

Carol L. Hepburn , Pro Hac Vice
CAROL L. HEPBURN, P.S.
200 First Ave. West, Suite 550
Seattle, WA 98119
(206) 957-7272
(206) 957-7273 fax
Email: carol@hepburnlaw.net
Of attorneys for Victims/Plaintiffs Lily, Sarah, Solomon, William L.E. Dussault as
Guardian Ad Litem of Violet, a minor, Andy and Jenny

Deborah A. Bianco, Pro Hac Vice
DEBORAH A. BIANCO, PLLC
14535 Bel-Red Road, #201
Bellevue, WA 98007
Phone: 425-747-4500
Email: deb@debbiancolaw.com
Attorney for Victim/Plaintiff Jane Doe as next friend for Pia, a minor

                          UNITED STATES DISTRICT COURT
                           DISTRICT COURT OF NEVADA

 UNITED STATES OF AMERICA
                                               Case No: 2:16-cr-00100-GMN-CWH
                             Plaintiff,
                                               STATUS UPDATE REGARDING WRIT
 v.                                            OF PREJUDGMENT ATTACHMENT
                                               MOTION IN CIVIL CASE 2:19-cv-00352
 JAN ROUVEN FUECHTENER,                        Lily et al v. Fuechtener
                             Defendant.




///
     Case 2:16-cr-00100-GMN-DJA Document 387 Filed 09/12/19 Page 2 of 2




       Plaintiffs in the civil case Lily et al. v. Fuechtener, 2:19-cv-00352, hereby provide
the following status update regarding their pending Motion for Prejudgment Attachment
regarding funds held in registry of the Court in this matter.
       This morning, United States Magistrate Judge Elayna J. Youchah issued an
Order [Doc. 24] directing Plaintiffs to serve the Motion and today’s Order on Defendant
Fuechtener. The Order makes any response from Defendant due on October 11, 2019.
       Plaintiffs therefore expect a ruling on their Motion by the end of October 2019,
and will continue to apprise this Court on the status.


Dated this 12th day of September, 2019 at Ojai, California.

 CARPENTER, ZUCKERMAN & ROWLEY, LLP

 By__/s John A. Kawai________
 John A. Kawai, NSBA No. 14893
 400 South 4th Street, Suite 500
 Las Vegas, NV. 89101
 Tel.: (805)272-4001
 Fax: (805)719-6858
 Email: Team3@czrlaw.com
 Of Attorneys for Victims/Plaintiffs
